The defendant Bank of New York, trustee, having filed a motion for the reassignment of the argument of the reservation from the Superior Court in Pair-field County at Stamford in the above-entitled case and for permission to file a brief, it is ordered that the Bank of New York, trustee, be, and hereby is, permitted to file a brief forthwith, that the other parties be, and hereby are, permitted to file reply briefs thereto on or before November 10, 1965, and that the reservation be, and hereby is, assigned for argument in the December, 1965, term.